DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 9-12, 14-15, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 8-9, 10, 12-14, 16 of U.S. Patent No. 11,289,616. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations claimed in claims 1-3, 9-12, 14-15, 19-20 of the present application are already recited in claims 1-2, 6, 8-9, 10, 12-14, 16 of U.S. Patent No. 11,289,616.

17/574,994 (Present Application)
11,289,616
Claim 1
A light conversion device comprising: a phosphor wheel including: an optoceramic phosphor element comprising one or more phosphors embedded in a ceramic host: a metal heat sink which is a metal disk rotatable about a central axis; a solder bond disposed on the metal heat sink; and a solderable stack including at least one layer disposed on a back side of the optoceramic phosphor element between the optoceramic phosphor element and the solder bond; wherein the metal heat sink is attached with the solderable stack by the solider bond on an outer rim of the metal heat sink.
Claim 1
A light conversion device comprising: a phosphor wheel including: an optoceramic phosphor element comprising one or more phosphors embedded in a ceramic host; a metal heat sink which is a metal disk rotatable about a central axis; a solder bond disposed on the metal heat sink; and a solderable metal stack including more than one metal layer disposed on a back side of the optoceramic phosphor element between the optoceramic phosphor element and the solder bond; wherein the metal heat sink is attached with the solderable metal stack by the solder bond on an outer rim of the metal heat sink.
Claim 2
the optoceramic phosphor element does not undergo cracking in response to an applied light beam with beam energy effective to heat the optoceramic phosphor element to the phosphor quenching point.
Claim 2
 the optoceramic phosphor element does not undergo cracking in response to an applied light beam with beam energy effective to heat the optoceramic phosphor element to the phosphor quenching point.
Claim 3
the metal heat sink comprises a recess, and wherein the solder bond is disposed within the recess of the metal heat sink
Claim 6
the metal heat sink includes a recess within which the solder bond is disposed.
Claim 4
A mirror coating disposed on the back side of the optoceramic phosphor element between the optoceramic phosphor element and the solderable stack. 
Claim 5
the mirror coating comprises a dielectric material

Claim 11
a dielectric mirror coating disposed on the back side of the phosphor element between the phosphor element and the solder bond.

Claim 9
the solderable stack comprises at least one metal layer, and wherein the at least one metal layer is an adhesion layer, a diffusion barrier layer, or a solderable layer.
Claim 2
one of the metal layers of the solderable metal stack includes an adhesion layer or a diffusion barrier layer.
Claim 10
A light generator comprising: a light conversion device as set forth in claim 1; and a light source arranged to apply a light beam to the light conversion device; wherein the optoceramic phosphor element does not undergo cracking m response to the light source applying a light beam of beam energy effective to heat the optoceramic phosphor element to the phosphor quenching point.
Claim 9
 A light generator comprising: a light conversion device as set forth in claim 1; and a light source arranged to apply a light beam to the light conversion device; wherein the optoceramic phosphor element does not undergo cracking in response to the light source applying a light beam of beam energy effective to heat the optoceramic phosphor element to the phosphor quenching point.
Claim 11
A light conversion device comprising: a phosphor wheel including a phosphor element comprising one or more phosphors embedded m a solid host material a metal heat sink which is a metal disk rotatable about a central axis of the metal disk: a solder bond disposed on the metal heat sink; and a solderable stack including at least one layer deposited on a back side of the phosphor element between the phosphor element and the solder bond; wherein the metal heat sink is attached with the solderable stack by the solder bond on an outer ran of the metal disk.
Claim 10
A light conversion device comprising: a phosphor wheel including: a phosphor element comprising one or more phosphors embedded in a solid host material; a metal heat sink which is a metal disk rotatable about a central axis of the metal disk; a solder bond disposed on the metal heat sink; and a solderable metal stack including more than one metal layer deposited on a back side of the phosphor element between the phosphor element and the solder bond; wherein the metal heat sink is attached with the solderable metal stack by the solder bond on an outer rim of the metal disk.
Claim 12
the phosphor element does not undergo cracking in response to an applied light bear with beam energy effective to heat the phosphor element to the phosphor quenching point
Claim 8
the optoceramic phosphor element does not undergo cracking in response to an applied light beam with beam energy effective to heat the optoceramic phosphor element to the phosphor quenching point.

Claim 14
a mirror coating disposed on the back side of the phosphor  element and the solderable stack.
Claim 16
prior to depositing the solderable metal stack on the back side of the optoceramic phosphor element, depositing a dielectric mirror coating on the back side of the optoceramic phosphor element whereby the solderable metal stack is deposited on the dielectric mirror coating.
Claim 15
the mirror coating comprises a dielectric material to form a dielectric mirror coating designed to operate with a backside air interface
Claim 12
the dielectric mirror coating is designed to operate with a backside air interface.
Claim 19
the solderable stack comprises at least one metal layer, and wherein the at least one metal layer is an adhesion layer, a diffusion barrier layer, or a solderable layer.
Claim 13
the solderable metal stack comprises an adhesion layer adjacent to the phosphor element, a solderable metal layer, and a diffusion barrier layer disposed between the adhesion layer and solderable metal layer, wherein the adhesion layer comprises chromium or titanium, the diffusion barrier layer comprises nickel, and the solderable metal layer comprises gold or silver.

Claim 20
 a light source arranged to apply a light beam to the light conversion device; wherein the phosphor element does not undergo cracking in response to the light source applying a light beam of bear energy effective to heat the phosphor element to the phosphor quenching point.
Claim 14
a light source arranged to apply a light beam to the phosphor element; wherein the phosphor element does not undergo cracking in response to the light source applying a light beam of beam energy effective to heat the phosphor element to the phosphor quenching point.


Claims 6-8, 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 10 of U.S. Patent No. 11,289,616 in view of Jones (US 2014/0288351 A1; pub. Sep. 25, 2014). 
17/574,994 (Present Application)
11,289,616
Claim 6
the solderable stack includes multiple layers
Claim 1
A light conversion device comprising: a phosphor wheel including: an optoceramic phosphor element comprising one or more phosphors embedded in a ceramic host; a metal heat sink which is a metal disk rotatable about a central axis; a solder bond disposed on the metal heat sink; and a solderable metal stack including more than one metal layer disposed on a back side of the optoceramic phosphor element between the optoceramic phosphor element and the solder bond; wherein the metal heat sink is attached with the solderable metal stack by the solder bond on an outer rim of the metal heat sink obvious in view of para. [0249] of Jones.

Claim 7
at least one of the layers of the solderable stack is non-metallic.
Claim 1
A light conversion device comprising: a phosphor wheel including: an optoceramic phosphor element comprising one or more phosphors embedded in a ceramic host; a metal heat sink which is a metal disk rotatable about a central axis; a solder bond disposed on the metal heat sink; and a solderable metal stack including more than one metal layer disposed on a back side of the optoceramic phosphor element between the optoceramic phosphor element and the solder bond; wherein the metal heat sink is attached with the solderable metal stack by the solder bond on an outer rim of the metal heat sink obvious in view of para. [0249] of Jones.

Claim 8
the solderable stack is non-metallic
Claim 1
A light conversion device comprising: a phosphor wheel including: an optoceramic phosphor element comprising one or more phosphors embedded in a ceramic host; a metal heat sink which is a metal disk rotatable about a central axis; a solder bond disposed on the metal heat sink; and a solderable metal stack including more than one metal layer disposed on a back side of the optoceramic phosphor element between the optoceramic phosphor element and the solder bond; wherein the metal heat sink is attached with the solderable metal stack by the solder bond on an outer rim of the metal heat sink obvious in view of para. [0249] of Jones.

Claim 16
the solderable stack includes multiple layers
Claim 10
A light conversion device comprising: a phosphor wheel including: a phosphor element comprising one or more phosphors embedded in a solid host material; a metal heat sink which is a metal disk rotatable about a central axis of the metal disk; a solder bond disposed on the metal heat sink; and a solderable metal stack including more than one metal layer deposited on a back side of the phosphor element between the phosphor element and the solder bond; wherein the metal heat sink is attached with the solderable metal stack by the solder bond on an outer rim of the metal disk obvious in view of para. [0249] of Jones.

Claim 17
at least one of the layers of the solderable stack is non-metallic

Claim 10
A light conversion device comprising: a phosphor wheel including: a phosphor element comprising one or more phosphors embedded in a solid host material; a metal heat sink which is a metal disk rotatable about a central axis of the metal disk; a solder bond disposed on the metal heat sink; and a solderable metal stack including more than one metal layer deposited on a back side of the phosphor element between the phosphor element and the solder bond; wherein the metal heat sink is attached with the solderable metal stack by the solder bond on an outer rim of the metal disk obvious in view of para. [0249] of Jones.

Claim 18
the solderable stack is non-metallic. 
Claim 10
A light conversion device comprising: a phosphor wheel including: a phosphor element comprising one or more phosphors embedded in a solid host material; a metal heat sink which is a metal disk rotatable about a central axis of the metal disk; a solder bond disposed on the metal heat sink; and a solderable metal stack including more than one metal layer deposited on a back side of the phosphor element between the phosphor element and the solder bond; wherein the metal heat sink is attached with the solderable metal stack by the solder bond on an outer rim of the metal disk obvious in view of para. [0249] of Jones.



Regarding claim 6, Newell et al. do not claim: the solderable stack includes multiple layers.
In a similar field of endeavor, Jones disclose: the solderable stack includes multiple layers (para. [0045], [0249]) motivated by the benefits for improved heat dissipation. 
In light of the benefits for heat dissipation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Newell et al. with the teachings of Jones.
Regarding claim 7, Newell et al. do not claim: at least one of the layers of the solderable stack is non-metallic.
In a similar field of endeavor, Jones disclose: at least one of the layers of the solderable stack is non-metallic (para. [0045], [0249]) motivated by the benefits for improved heat dissipation. 
In light of the benefits for heat dissipation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Newell et al. with the teachings of Jones.
Regarding claim 8, Newell et al. do not claim: the solderable stack is non-metallic.
In a similar field of endeavor, Jones disclose: the solderable stack is non-metallic (para. [0045], [0249]) motivated by the benefits for improved heat dissipation. 
In light of the benefits for heat dissipation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Newell et al. with the teachings of Jones.
Regarding claim 16, Newell et al. do not claim: the solderable stack includes multiple layers.
In a similar field of endeavor, Jones disclose: the solderable stack includes multiple layers (para. [0045], [0249]) motivated by the benefits for improved heat dissipation. 
In light of the benefits for heat dissipation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Newell et al. with the teachings of Jones.
Regarding claim 17, Newell et al. do not claim: at least one of the layers of the solderable stack is non-metallic.
In a similar field of endeavor, Jones disclose: at least one of the layers of the solderable stack is non-metallic (para. [0045], [0249]) motivated by the benefits for improved heat dissipation. 
In light of the benefits for heat dissipation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Newell et al. with the teachings of Jones.
Regarding claim 18, Newell et al. do not claim: the solderable stack is non-metallic.
In a similar field of endeavor, Jones disclose: the solderable stack is non-metallic (para. [0045], [0249]) motivated by the benefits for improved heat dissipation. 
In light of the benefits for heat dissipation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Newell et al. with the teachings of Jones.


Allowable Subject Matter
Claims 1-20 would be allowable when the Double Patenting is overcome.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884